Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks/response regarding the Double Patenting rejection has been fully considered and the terminal disclaimer has been approved.  The Double Patenting rejection of 8/5/2021 has been withdrawn.
Applicant’s arguments, see page 7, filed 11/12/2021, with respect to the rejection of 35 U.S.C 101 and 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C 101 and 35 U.S.C. 112 rejection of 8/5/2021 has been withdrawn. 
Applicant's arguments filed 11/12/2021 with respect to 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 

Applicant’s argument is quoted below:
“However, an important point of distinction remains in that Jacob only discloses a numerical solution of the problem whereas the present invention selects an analytical approach in that, as the embodiments of the invention reveal, interpolations are used to determine the functional relationships between measurement capacitance and reference capacitance in order to describe different states of the sensor by functions gathered from an interpolation using supporting points and polynomials of a certain order. 
Applicant must therefore disagree with Examiner's assertion that the method of the present application is already disclosed in Jacob. In Applicant's view, Jacob does not determine a function in each case, but rather discloses that individual values are used for the assessment.

- Determination of a pressure-induced change in capacitance of the reference capacitance (Cr, p) as a function of a pressure-induced change in capacitance of the measuring capacitance (Cm, p), 
- Determination of a thermal shock-induced change in capacitance of the reference capacitance (Cr, TS) as a function of a thermal shock-induced change in capacitance of the measuring capacitance (Cm, TS)” 
 

In response to the argument above, Examiner believes that Jacob et al. does teach relationship of the pressure-induced change in capacitance of the reference capacitance as a function of a pressure induced change in a capacitance of the measuring capacitance as seen in the chart of Fig. 3 (Cm in the x-axis and Cr in the y-axis).  Jacob et al. also teaches thermal shock-induced change in capacitance of the reference capacitance as a function of a thermal shock-induced change in capacitance of the measuring capacitance as seen in Figs. 3 and 4.  Even though Fig. 3 shows an individual value for the thermal shock induced change, Fig. 4 shows the relationship of determining the correction value for the measured value as a function of the deviation of a reference value from its expected value.  Furthermore, the thermal shock-induced change is indeed being interpreted as a function of a thermal shock-induced change in capacitance of the measuring capacitance since the value is dependent/related as shown in Figs. 3 and 4.  
In addition, Examiner reasonably believes that Jacob does carry out analytical approach to some extent as data of Fig. 3 illustrates a curve 1 along with a tolerance band for the expected values of a reference value as a function of the measured values, thus being analytical approach comprising interpolations using supporting points and .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the instant claim recites the limitation “capacitance changes previously determined” at lines 13 – 14.  It is unclear as to which capacitance changes the claim is referring to as the claim does not include or require a capacitance change “determining” step.  The “capacitance change” values the claim recites are at lines 4 – 8, however these are merely “stored in the memory” and the claim does not require or positively recite a “determining” step.    
Similarly, Claim 4 is rejected as claim 4 appears to recite the same limitations (i.e. “capacitance changes previously determined”) at line 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,099,249 B2 to Jacob et al. (hereinafter “Jacob”).

Regarding Claims 1, 2 and 4, Jacob teaches a method for compensating measured values in capacitive pressure measuring cells (1, Fig. 2, see the measuring cell at 1 and a microprocessor 4) using a measuring capacitance, at least one reference capacitance, a measurement electronic comprising a microcontroller and a memory (see abstract, see also Fig. 2 showing measurement cell 1 comprising a measuring capacitance (Cmess), a reference capacitance (Cref) as described at Col. 5, lines 9 – 
- a pressure-induced capacitance change of the reference capacitance (see Cr, Fig. 3) as a function of a pressure- induced capacitance change of the measuring capacitance (see Cm, Fig. 3, see Col. 5, lines 38 – 58 describing the diagram 3 which shows the relationship of the measured capacitance value Cm plotted on the x-axis and the reference capacitance values Cr plotted on the y-axis that resulted in an increase of a pressure change, hence reading on the invention as claimed), and 
- a thermal shock-induced capacitance change of the reference capacitance as a function of a thermal shock-induced capacitance change of the measuring capacitance (see Col. 5, lines 59 – 67 describing “If this value pair is not in the tolerance band T according to FIG. 3, then it is assumed that this is a rapid change in temperature, i.e., a thermal shock and therefore the measured value Cm must be corrected before being output to the signal output” therefore it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the “value pair” i.e. Cr, Cm, that are not in the tolerance band according to Fig. 3, to be the values during a thermal shock, hence reading on the invention as claimed), being stored in the memory (see Col. 5, lines 52 – 63), 
wherein an algorithm stored on the memory, when executed, instructs the microcontroller (microprocessor 4, Fig. 1) to implement the following steps: 
- measuring the measuring capacitance (Cm) and the at least one reference capacitance (Cr, see Col. 5, lines 21 – 63, describing a microprocessor that generates the measured value Cm and the reference value Cr for analysis), 

- compensating the measured measuring capacitance using the thermal shock-induced capacitance change of the measuring capacitance (see Col. 2, lines 45 – 51, Col. 3, lines 25 – 61, Col. 5, lines 59 – 63, describing correcting the measured value Cm obtained at the thermal shock, see also Col. 6, lines 1 – 25 describing an example of how the measuring capacitance is corrected/compensated during thermal shock instances), and
- determining and outputting a pressure-induced capacitance change or a quantity derived therefrom (see Col. 5, line 59 – Col. 6, line 25 describing correcting the measured value and then outputting the corrected value as the “true” measured value of the pressure to the signal output of the microprocessor).  
Even though Jacob teaches a method for compensating measured values in a capacitive pressure measuring cell as seen at Fig. 1 and as describe above, Jacob does not explicitly state the method being used in capacitive pressure measuring cells Jacob on multiple measuring cells since Jacob’s invention is not limited to a single cell and can be used on multiple cells (see Col. 2, lines 45 – 51 and Col. 6, lines 50 – 56).

 Regarding Claim 3, Jacob teaches a measurement arrangement for a pressure measuring cell comprising a membrane being attached to a base body via a circumferential joint (see Col. 2, lines 52 – 56, see also related/conventional pressure measuring cell described at Col. 1, lines 30 – 41), a membrane electrode being arranged on the membrane, a measuring electrode and a reference electrode surrounding the measuring electrode being arranged opposite to the membrane electrode on the base body (see Col. 2, lines 52 – 64 describing the details of the measuring cell, see also the conventional pressure measuring cell described at col. 1, lines 30 – 41 describing similar arrangements), the membrane electrode and the measuring electrode forming a measuring capacitance and the membrane electrode and the reference electrode forming a reference electrode (see Col. 2, lines 52 – 64 describing the details of the measuring cell, see also the conventional pressure measuring cell described at col. 1, lines 30 – 41 describing similar arrangements), a measuring electronic (see microprocessor 4, Fig. 2) coupled to the pressure measuring cell (1, Fig. 2) and comprising a microcontroller implementing a method for compensating measured values in capacitive pressure measuring cells using a measuring capacitance and at least one reference capacitance (see abstract, see also Fig. 2 showing measurement cell 1 comprising a measuring capacitance (Cmess) and a 
- determining a pressure-induced capacitance change of the reference capacitance (see Cr, Fig. 3) as a function of a pressure-induced capacitance change of the measuring capacitance (see Cm, Fig. 3, see Col. 5, lines 38 – 58 describing the diagram 3 which shows the relationship of the measured capacitance value Cm plotted on the x-axis and the reference capacitance values Cr plotted on the y-axis that resulted in an increase of a pressure change, hence reading on the invention as claimed), 
- determining a thermal shock-induced capacitance change of the reference capacitance as a function of a thermal shock-induced capacitance change of the measuring capacitance (see Col. 5, lines 59 – 67 describing “If this value pair is not in the tolerance band T according to FIG. 3, then it is assumed that this is a rapid change in temperature, i.e., a thermal shock and therefore the measured value Cm must be corrected before being output to the signal output” therefore it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the “value pair” i.e. Cr, Cm, that are not in the tolerance band according to Fig. 3, to be the values during a thermal shock, hence reading on the invention as claimed), 
- measuring the measuring capacitance (Cm) and the at least one reference capacitance (Cr, see Col. 5, lines 21 – 63, describing a microprocessor that generates the measured value Cm and the reference value Cr for analysis), 
- determining the thermal shock-induced capacitance change of the measuring capacitance from a combination of the capacitance changes previously determined (see 
- compensating for the measured measuring capacitance using the thermal shock-induced capacitance change of the measuring capacitance (see Col. 2, lines 45 – 51, Col. 3, lines 25 – 61, Col. 5, lines 59 – 63, describing correcting the measured value Cm obtained at the thermal shock, see also Col. 6, lines 1 – 25 describing an example of how the measuring capacitance is corrected/compensated during thermal shock instances), and
- determining and outputting the pressure-induced capacitance change or a quantity derived therefrom (see Col. 5, line 59 – Col. 6, line 25 describing correcting the measured value and then outputting the corrected value as the “true” measured value of the pressure to the signal output of the microprocessor).  
Even though Jacob teaches a method for compensating measured values in a capacitive pressure measuring cell as seen at Fig. 1 and as describe above, Jacob does not explicitly state the method being used in capacitive pressure measuring cells (i.e. plural cells).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of Jacob on multiple measuring cells since Jacob’s invention is not limited to a single cell and can be used on multiple cells (see Col. 2, lines 45 – 51 and Col. 6, lines 50 – 56).
Furthermore, even though Jacob teaches a pressure measurement cell as described above Jacob is silent regarding a fill level measurement arrangement for the pressure measuring cell.  However, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the measurement arrangement of Jacob in a fill level measurement arrangement since the measurement cell of Jacob is not restricted to a particular measurement and can be used in a variety of measurement arrangements including that of a fill level arrangement.  Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Mullis et al. (U.S. 2015/0346044 A1) teaches an arrangement with capacitive pressure measuring cell having a diaphragm for measuring pressure and including circuitry that provides a temperature corrected pressure signal.
Stone (U.S. 2011/0160560 A1) teaches pressure sensor comprising a temperature compensation system being adapted to correct for temperature induced variations in the pressure sensor signal.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861